Lahtinen, J.
*1478The underlying facts are set forth in our recent decision involving an earlier appeal by respondent (Matter of Andrew L., 64 AD3d 915 [2009]). The subject permanency plan orders provided for adoption as to respondent’s son (respondent had voluntarily surrendered her parental rights as to him) and for reunification with regard to her two daughters. Since the voluntariness of the surrender with respect to respondent’s son is not challenged, the appeal as to the order regarding him is moot (see Matter of Simeon F., 58 AD3d 1081, 1081 [2009], lv denied 12 NY3d 709 [2009]; Matter of Natasha F., 15 AD3d 788, 789 [2005]). The orders regarding the two daughters have now been replaced by a subsequent permanency plan and, accordingly, the appeals as to those orders are also moot (see Matter of Ariel FF., 63 AD3d 1202, 1203 [2009]; Matter of Hay lee RR., 56 AD3d 968 [2008]). In any event, the orders on appeal regarding the daughters provide for reunification, which is the plan sought by respondent. We briefly note that respondent’s argument regarding the Interstate Compact on the Placement of Children (see Social Services Law § 374-a) — a statute that could be relevant at some point in this proceeding since respondent currently resides in Vermont — was not preserved as it was not raised before Family Court (see Matter of Stephiana UU., 66 AD3d 1160, 1164 [2009]; Matter of Gordon L. v Michelle M., 296 AD2d 628, 630 [2002]).
Mercure, J.P., Peters, Kavanagh and Garry, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.